Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-15 and 21-22 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a waveguide display comprising: a substrate transparent; and a surface relief grating on the substrate, wherein: the surface relief grating includes ridges formed using a birefringent material and is configured to: diffract incident light in a first polarization state from a light source into the substrate, or diffract the incident light in the first polarization state and propagating within the substrate out of the substrate towards an eye of a user; and transmit incident light in a second polarization state orthogonal to the first polarization state without changing a propagation direction of the incident light in the second polarization state; and the birefringent material in the ridges is characterized by an optic axis in a constant direction parallel to a plane that includes a grating vector of the surface relief grating; in combination with the other recited limitations in the claim. 
Claims 2-15 and 21-22 are allowable as dependent upon claim 1.
Claims 16-20 and 23 are allowed. 
Independent claim 16 is allowed because the prior art does not teach or suggest a surface relief grating comprising: a substrate; and a plurality of ridges formed using a birefringent material; the surface relief grating is configured to: diffract incident light in a first polarization state from a light source into the substrate, or diffract the incident light in the first polarization state and propagating within the substrate out of the substrate towards an eye of a user; and; transmit incident light in a second polarization state orthogonal to the first polarization state without changing a propagation direction of the incident light in the second polarization state; in combination with the other recited limitations in the claim. 
Claims 17-20 and 23 are allowable as dependent upon claim 16.
Prior art reference Han et al. (Enhanced phase shift in a zeroth-order beam from subwavelength grating structures formed in uniaxial birefringent materials J. Opt. Soc. Am. A 13, 1728-1736; “Han”) is the closest prior art of record in this application. However, Han fails to disclose the selective light coupling limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883